Citation Nr: 0104192	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the residuals of a 
pilonidal cyst, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated September 12, 2000, which 
granted a joint motion for remand, vacated the September 1999 
Board decision, and remanded the case for further 
development.  The case arose from an October 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

The joint motion for remand stipulates that the veteran's 
claim for an increased rating for his service-connected 
disability should also include consideration of entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
and entitlement to a total disability rating based upon 
individual unemployability.  The Court has held that a claim 
for individual unemployability, in general, is not 
inextricably intertwined with an increased rating claim as 
the matter does not necessarily require a specific disability 
rating for consideration.  See Vettese v. Brown, 7 Vet. App. 
31, 35 (1994).  The Court has also held that the Board is 
precluded from addressing the issue of entitlement to an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  These matters are referred to 
the RO for appropriate action.


REMAND

As noted above, the Court in its September 2000 order granted 
a joint motion to vacate the September 1999 Board decision 
and remand the issue on appeal.  The joint motion for remand 
notes that the September 1999 Board decision, in essence, 
relied upon inadequate medical evidence and did not 
sufficiently address the evidence of record.  The Board 
points out that the current appeal stems from a claim filed 
in May 1997 and there was a final Board decision in November 
1995 which denied the same issue based on the evidence of 
record at that time.

The joint motion for remand further notes that a September 
1997 VA examination had been conducted without review of the 
veteran's claims file and, in essence, did not adequately 
address the present nature of the veteran's service-connected 
disability.  In addition, it is noted that the medical 
evidence included opinions indicating a diagnosis of 
pilonidal cyst was incorrect and that the appropriate 
diagnosis was hidradenitis suppurativa.  Therefore, 
additional development is required.

The Board also notes that there has been a significant change 
in VA law during this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order). 

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  An adequate medical examination for disorders with 
fluctuating periods of outbreak and remission requires a 
discussion of symptomatology during an active phase.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected residuals of a pilonidal cyst 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and extent 
of his service-connected residuals of a 
pilonidal cyst, including any surgical 
excision or skin graft scars.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should request any medical 
consultations, tests, or studies deemed 
necessary for an accurate assessment.  

The examiner is requested to clarify the 
present diagnosis and to identify, based 
upon a physical examination and a review 
of the claims file, which, if any, of the 
veteran's present symptoms are related to 
his service-connected disability.  The 
examiner should also provide an opinion 
as to the degree of industrial impairment 
caused by the veteran's service-connected 
disability.  A complete rationale for the 
opinions given should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 

of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable rating criteria and whether 
the veteran is entitled to any separate 
disability rating(s).  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



